DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ preliminary amendment of 3 October 2019 is entered.
	Claims 1-15 have been canceled and claims 16-30 are pending and are being examined on the merits.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of stimulating the release of PYY by administering Brassicaceae ClpB protein, does not reasonably provide enablement for a method of stimulating weight loss, reducing weight gain, or inducing satiation by administering a Brassicaceae protein extract or derivative thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
“[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.’” Genentech Inc. v. Novo Nordisk 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997); In re Wright 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); See also Amgen Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir. 1991); In re Fisher 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  Further, in In re Wands 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) the court stated:
Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman [230 USPQ 546, 547 (BdPatAppInt 1986)]. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5)  the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredict-ability of the art, and (8) the breadth of the claims.

A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
Nature of the Invention
	The invention is drawn to a method of stimulating weight loss, reducing weight gain, or inducing satiation in a subject by administering a Brassicaceae protein extract or derivative thereof. The protein extract is not claimed in any specific manner, i.e. as long as it contains partial or complete proteins from Brassicaceae it would reasonably read upon the claimed extract. 
Breadth of the Claims
	The claims are relatively broad, as while the specific treatment methods envisioned are not extremely broad, the extract used in the method is broadly claimed as a generic protein extract. No structural or functional limits are present regarding the protein extract. Furthermore, Brassicaceae as claimed is a genus of plants that the specification discusses as encompassing over 300 different genera. Certain dependent claims narrow the protein extract by reciting a certain level of proteins by weight, or add additional elements to composition.
State of the Prior Art
	The prior art (see e.g. Tennoune et al. Translational Psychiatry 4:e458, published 2014) suggests that ClpB from E. coli decreases food intake in mice. The protein of Tennoune is a larger fragment of ClpB 
    PNG
    media_image1.png
    75
    390
    media_image1.png
    Greyscale

	The instantly disclosed ClpB of SEQ ID NO: 1 aligns as follows to MSH and the ClpB of Tennoune:
EH FRW GKPV
ClpB         E IAEVLARWTGIPVSR
SEQ ID NO: 1 EHIAEVVSRWTGIPV
	The three segments contain low homology to each other outside of the boldface regions. 
	ClpB is suggested as a protein that can signal satiety (see e.g. Breton et al. Cell Metabolism 23:324-334, published 2016).
	Brassicaceae are suggested in the prior art to provide beneficial impacts on gastrointestinal health, but it is also suggested that the impacts are due to phytochemicals specifically (see e.g. Kapusta-Duch et al. Rocz. Panstw. Zakl. Hig. 2012:389-395, published 2012).
	Production of Brassicaceae protein extracts is known in the art (see e.g. USP 8,557,963 B2), as is the use of oilseeds as a plant protein source (see e.g. Wanasundara J Crit. Rev. Food Sci. Nutr. 51:635-677, published 2011). 
	A supplement based on Brassica oleracea L.var. italica is taught in the prior art to stimulate weight loss in female rats (see e.g. Hashem et al. Planta Med. 75-PH28, published 2009). 
	The Examiner finds no evidence that the art considered specific use of ClpB from Brassicaceae to stimulate PYY. However, the Breton art as cited above does demonstrate that E. coli ClpB stimulates release of GLP-1 and PYY (see e.g. Figure 2). 
Relative Skill of those in the Art
	The relative skill of those in the art is high.
Predictability or Unpredictability of the Art
There is a general lack of predictability in the pharmaceutical art. In re Fisher, 427, F. 2d 833, 166, USPQ 18 (CCPA 1970). 
	Furthermore, the claims provide no direct guidance on the protein extract, i.e. whether it is characterized by a certain size, distribution of proteins, functional properties, etc. There is no predictability as to whether the proteins within a given extract of Brassicaceae provide sufficient functional properties to achieve the claimed methods. Similarly, it is not predictable whether an extract from a specific Brassicaceae member demonstrating the claimed functional properties would extend to the other members of the family given the large number of members in the family.
Amount of Direction or Guidance Given
	The specification guides that in Brassicaceae protein extracts a protein that is a homolog of α-MSH is present, termed ClpB. As MSH is found to act on gut MC4R and stimulate the release of GLP-1 and PYY, it is taught that the homolog might serve the same effects and therefore that a Brassicaceae protein extract would serve to promote weight loss, reduce weight gain, and stimulate satiation. 
Presence/Absence of Working Examples
	There are no examples showing that any Brassicaceae protein extract serves to promote weight loss, reduce weight gain, or induce satiety when administered.
	The only examples show that in some Brassicaceae a ClpB protein is present that has homology to α-MSH. The Example shows the ClpB protein from A. thaliana and indicates other Brassicaceae species but no data is presented to confirm that the same protein exists across a reasonable number of Brassicaceae members. Only a small segment of ClpB is discussed in Figure 1/Example 1, and as such it is not clear whether merely the fragment is active or whether full-length ClpB is present to provide functional results. The extract is 
	No working examples show impacts on weight or satiety in any subject.
Quantity of Experimentation Necessary
As set forth above, the guidance from the specification attempts to link the homology of one protein from a Brassicaceae protein extract to the effects of α-MSH on satiation by stimulation of GLP-1 and PYY release in the gut. 
	The homology between the ClpB of SEQ ID NO: 1 and α-MSH is not high, with a 23.4% identity between the two proteins. The Applicants allege that the three points serve for “substantial amino acid homology”: presence of consecutive Arg and Trp residues that are important for activation of MC receptors in α-MSH pharmacophores, presence of a GIPV sequence homology of 75% of GKPV of α-MSH, an dpresence of a negatively charged Glu at a point where α-MSH serves to expose the central RW sequence at the β-turn (see e.g. p.36-37). This compound may serve as a homolog of α-MSH but no experimental data confirms that it serves the same function with respect to weight loss, weight gain, or satiety.
	In light of this, the skilled artisan would need to examine whether (1) any Brassicaceae protein extract has impacts on MC4R and/or weight loss, weight gain, and satiety, (2) whether the impacts are limited to particular extracts (i.e. whether processing techniques or specific Brassicaceae species impacts the functional effects), and (3) whether the activity is based on ClpB, a ClpB fragment, or the protein extract in general. Any single effort might amount to routine experimentation, but given the lack of any experimental evidence from the specification or prior art regarding Brassicaceae protein extracts in general all experimentation is left to the skilled artisan. In this instance, the artisan would need to test various extracts across a broad genus of potential protein extracts, not even taking into account whether processing of the extract impacts activity. There are no models set up or presented to control for the impact of the protein extract alone on weight gain, weight loss, or satiety. The data as found in the specification fails to demonstrate that a generic protein extract has impacts on weight or satiety, nor that the specific ClpB protein has functional impacts on weigh or satiety. The collective effort given the unanswered questions from the guidance and Examples leads to a level of undue burden on the skilled artisan since all of the experimentation is left in their hands rather than disclosed in the Application as filed. The specification as filed leaves all further experimentation in the hands of the skilled artisan, with no reasonable expectation from the specification or prior art that any protein extract would be successful in the method as claimed.
In view of the Wands factors as discussed above, it is the Examiner’s opinion that the claims are not fully enabled and one of skill in the art would have to engage in undue experimentation to practice the invention as claimed herein, without a reasonable assurance of success.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The rejection can be obviated by either deleting “preferably at least 3”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Breton et al. (Cell Metabolism 23:324-334, published 2016) and Lee et al. (The Plant Journal 49:115-127, published 2007).
The Breton art discusses E. coli ClpB (see e.g. p.324 Col.2). In particular, Breton notes that it is an antigen mimetic of α-MSH, which itself can act through activation of MC4R to stimulate release of GLP-1 and PYY (see e.g. p.324 Col.2 to p.325 Col.1). The Breton art shows that ClpB can stimulate GLP-1 and PYY release (see e.g. Figure 2). 
The difference between Breton and the claimed invention is that Breton does not teach ClpB from Brassicaceae.
Lee teaches that Arabidopsis contains three ClpB homologs (see e.g. p.116 Col.2). Lee also teaches that ClpB is present in E. coli among other species (see e.g. p.116 Col.1). Lee teaches ClpB with the sequence EHIAEVVSRWTGIPV (see e.g. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the ClpB shown in Breton to be effective in stimulating the release of GLP-1 and PYY could have been substituted with a ClpB protein from Arabidopsis as identified in Lee. The rationale to substitute comes from both being known members of the same family of compounds, i.e. the family of ClpB proteins, and having the same conserved regions that are homologous to α-MSH. There would be a reasonable expectation of success because both proteins belong to the same family of compounds, i.e. ClpB proteins, with reasonable expectation that substitution of one by another member of the family would give the same results. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
With respect to claim 17, the ClpB of Lee is from A. thaliana.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658